The declaration in this case sets forth that the plaintiff was a justice of the peace in and for the District of Columbia, and that the defendants are Commissioners of said District, and as such Commissioners, in connection with one Henry S. Blow, who has since deceased, did, on or about the 26th day of January, 1875, issue an order depriving the plaintiff of his commission as such justice of the peace, and that said act of the defendants was without authority or jurisdiction. In consequence whereof plaintiff has sustained damages to the extent of $10,000.
The defendants demurred to this declaration as being bad in substance, and gave notice that they would argue in support thereof that the defendants and said Blow, as Commissioners of said District, were invested with authority of law to remove the plaintiff' from his said office.
The case was heard at general term in the first instance.
The second section of the act of June 20,1874, organizing the Board of Commissioners, provides: “That nothing in this clause contained shall affect any provisions of law authorizing or requiring a deposit of certificates of assessment with the Sinking Fund Commissioners of said District; and said Commissioners are hereby authorized to abolish any office, to consolidate two or more offices, reduce the number of employees, remove from office, and make appointments to any office authorized by law.”
The court were of opinion that the Commissioners of the District were vested, by the plain reading of the statute, with *431the power to remove the plaintiff. The power is not only-vested in them, but the question of removal seems'to be confided entirely to their judgment and discretion, and they are consequently not responsible for its exercise to the plaintiff.
R. Ross Perry, for plaintiff
Edwin L. Stanton, for the defendants.
There must be judgment for the defendants upon the demurrer.